FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 15, 2021

                                    No. 04-21-00243-CV

                             Edythe PRINCE and Jared Prince,
                                       Appellants

                                             v.

     Sharon L. PETERS, Individually; Sharon Peters Real Estate, Inc.; Christopher Russo,
  Individually; Christopher Russo Home Inspections, PLLC; Timothy Brown; and The Agency
          Austin, Inc., d/b/a The Agency San Antonio, n/k/a The Agency Texas, Inc.,
                                          Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVOC-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The panel has considered Appellants’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court